Citation Nr: 9901237	
Decision Date: 01/20/99    Archive Date: 01/22/99

DOCKET NO.  97-19 309	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a neck disability.

3.  Entitlement to service connection for carpal tunnel 
syndrome.

4.  Entitlement to service connection for a chronic heart 
disability, with history of myocardial infarction.

5.  Entitlement to an increased rating for bursitis of the 
right shoulder, currently evaluated as 10 percent disabling.

6.  Entitlement to an increased (compensable) rating for a 
left ear hearing loss disability.



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. K. Sternad, Counsel


INTRODUCTION

The veteran served on active duty from January 1965 to June 
1965 and from November 1966 to May 1986.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from rating decisions dated in March 1996, 
April 1996 and March 1997 of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  In 
the March 1996 decision, the RO, in pertinent part, continued 
noncompensable ratings for the service-connected hearing loss 
in the left ear and the service-connected bursitis of the 
right shoulder.  In addition, the RO denied service 
connection for a heart disorder with history of myocardial 
infarction.  In the April 1996 decision, the RO increased the 
rating for the service-connected bursitis of the right 
shoulder to 10 percent disabling, effective from February 7, 
1996.  In addition, the RO denied service connection for 
carpal tunnel syndrome.  In the decision dated in March 1997, 
the RO continued a noncompensable rating for the service-
connected hearing loss of the left ear, and denied the claims 
for service connection for tinnitus and a neck disability.

During the pendency of this appeal, the veteran raised the 
additional issue of entitlement to service connection for 
bursitis of the left shoulder.  The claim was 
denied in a rating decision dated in March 1998.  Although 
the veteran testified about this issue, it is not currently 
before the Board.  The issue is referred to the RO to 
determine if the veteran has submitted a Notice of 
Disagreement and, if he has, to issue a Statement of the Case 
and provide the veteran with the opportunity to complete an 
appeal of that issue.

The Board finds that additional development is necessary with 
regard to the issues of an increased rating for bursitis of 
the right shoulder and service connection for carpal tunnel 
syndrome.  Accordingly, those issues are addressed in the 
REMAND section of this decision.


CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he has constant ringing in his ears 
and indicates that it began in service in July 1966 when he 
was exposed to loud gunshot noise.  He claims that the 
service medical records are negative for complaints of 
tinnitus because there was nothing that could be done about 
it.  The veteran contends that the service medical records 
demonstrate that he had arthritis in the cervical spine in 
July 1981 and that medical evidence demonstrates that he 
currently has degenerative disc disease at C6-C7.  The 
veteran argues that the service medical records demonstrate 
that he had high cholesterol levels in service, which 
demonstrates that his current heart disease started during 
service.  In regard to the service-connected hearing loss 
disability in the left ear, the veteran indicates that he is 
entitled to a compensable rating.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the evidence supports a grant 
of service connection for tinnitus.  It is also the decision 
of the Board that the preponderance of the evidence is 
against service connection for a cervical spine disability, 
and a chronic heart disability, with history of myocardial 
infarction.  In addition, it is the decision of the Board 
that the preponderance of the evidence is against a 
compensable rating for the service-connected hearing loss 
disability of the left ear.


FINDINGS OF FACT

1.  The current tinnitus may not be dissociated from acoustic 
trauma during service.

2.  Arthritis of the cervical spine was initially 
demonstrated years after service, and has not been shown to 
be related to service.

3.  A chronic heart disorder was initially demonstrated years 
after service, and has not been shown to be related to 
service.

4.  The veterans hearing loss disability in the left ear is 
manifested by an average puretone threshold at 1000, 2000, 
3000, and 4000 Hertz of 30 decibels, and a speech recognition 
score of 96%, which demonstrates a level I hearing loss in 
the left ear.


CONCLUSIONS OF LAW

1.  Tinnitus was incurred in service.  38 U.S.C.A. 38 
U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 1991 & Supp. 1998); 
38 C.F.R. § 3.303 (1998).

2.  Arthritis of the cervical spine was not incurred in or 
aggravated by service, and may not be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1998).

3.  A chronic heart disorder, with history of myocardial 
infarction, was not incurred in or aggravated by active 
service and may not be presumed to have been incurred during 
such service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 
1137, 5107 (West 1991 & Supp. 1998); 38 C.F.R. §§ 3.303(d), 
3.307, 3.309 (1998).

4.  The criteria for a compensable evaluation for hearing 
loss in the left ear have not been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. §§ 3.321, 4.85, 4.87, Table VI, 
Diagnostic Code 6101 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  Where a 
veteran served continuously for ninety days or more during a 
period of war or during peacetime service after December 31, 
1946, and arthritis or arteriosclerotic heart disease becomes 
manifest to a degree of ten percent within one year of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.307, 3.309 (1998).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  The presumptive 
provisions of the statute and VA regulations implementing 
them are intended as liberalizations applicable when the 
evidence would not warrant service connection without their 
aid.  38 C.F.R. § 3.303(d) (1998).


I.  Entitlement to Service Connection for Tinnitus

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for service connection for tinnitus.  A 
review of the record indicates that the veteran's claim is 
plausible and that all relevant facts have been properly 
developed.

The service medical records are negative for complaints of 
ringing in the ears, treatment for such a disorder, or a 
diagnosis of tinnitus.  The service medical records 
demonstrate that the veteran entered service with a hearing 
loss in the right ear and that his hearing acuity in the left 
ear decreased significantly during service.  A report of an 
audiogram performed in March 1986 and indicates that the 
veteran had had noise exposure 16 hours earlier, and that the 
reference audiometry was established following exposure in 
noise duties. 

A VA examination report dated in March 1996 demonstrates that 
the veteran was initially diagnosed with constant tinnitus, 
left ear, when he reported he had been exposed to a lot of 
loud noise in service.  The examiner did not note whether the 
tinnitus was related to acoustic trauma during service. 

A VA audiology examination report dated in February 1997 
demonstrates that the veteran complained of constant 
tinnitus.  The veteran reported that he was exposed to 
generator type noise in the military.  The diagnoses were a 
dead right ear, high frequency sensorineural hearing loss 
in the left ear, and constant tinnitus.  The examiner did not 
note whether the tinnitus was related to the veterans 
service-connected left ear hearing loss disability, or to any 
other injury or disease incurred in or aggravated by service.

At a videoconference hearing in March 1998, conducted by the 
undersigned, the veteran testified that he had problems 
hearing out of his left ear.  He further testified that he 
had constant ringing in the ear which made it even harder for 
him to hear.

The evidence of record demonstrates that the veteran has been 
diagnosed with tinnitus.  Although the medical evidence of 
record does not contain a specific clinical opinion that the 
current tinnitus in the left ear is related to any injury or 
disease involving the left ear sustained during the veterans 
periods of active duty, the Board finds that the record does 
establish that the veteran sustained acoustic trauma during 
service, sufficient to have caused the veterans service-
connected hearing loss disability in the left ear, and that 
the current tinnitus can not be disassociated from the 
acoustic trauma in service.  Accordingly, the evidence 
supports a grant of service connection for tinnitus.  


II.  Entitlement to Service Connection for a Neck Disability

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for service connection for a neck 
disability.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.

The enlistment examination reports, dated in November 1964 
and November 1966, for the veterans two periods of service, 
are negative for pain or arthritis in the cervical spine.  
The service medical records dated during his second period of 
active duty, demonstrate that on April 20, 1981, the veteran 
reported that his neck, left shoulder and arm were still sore 
and that three weeks of physical therapy had not helped.  
Another record dated July 27, 1981, demonstrates that the 
veteran reported he had had left arm pain three months 
earlier and that x-rays showed arthritis of the cervical 
spine.  The diagnosis was cervical radiculitis.  A clinical 
record and a radiology report, dated August 12, 1981, 
demonstrate that x-ray of the cervical spine was within 
normal limits.  Another service medical record dated August 
18, 1981, notes that in March 1981 the veteran had reported 
pain in his left shoulder and that the diagnosis had been 
arthritis of the cervical spine.  

A VA examination report dated in August 1986 demonstrates 
that the veterans neck was unremarkable.

A report of radiologic examination of the cervical spine, 
dated in June 1995, initially revealed degenerative disc 
disease of C6-C7 with bilateral neuroforaminal narrowing at 
that level.  

At the hearing in March 1998, the veteran testified that x-
rays and studies done at Tinker Air Force Base showed that he 
had degenerative disc disease in his neck which caused pain 
in both shoulders.  The veteran indicated that the pain he 
had in his shoulders during service was a manifestation of 
his current neck disability.

The evidence of record does not support an award of service 
connection on a direct basis for a neck disability, currently 
diagnosed as degenerative disc disease of C6-C7.  Although 
the veteran reported during service that arthritis of the 
cervical spine had been identified, this is not supported by 
objective clinical evidence.  Indeed, subsequent x-rays 
during service revealed that the veteran did not have 
arthritis of the cervical spine.  Moreover, the veteran, as a 
lay person, is not competent to interpret or report 
physicians statements as to clinical diagnosis.  Robinette 
v. Brown, 8 Vet.App. 69, 77 (1995).  The record shows 
arthritis of the cervical spine was initially demonstrated 
nine years after service, clearly beyond the one year 
presumptive period.  In the absence of demonstration of 
continuity of symptomatology, this is too remote to be 
reasonably related to the complaint of neck pain in service.  
Moreover, the record contains no clinical opinion that the 
current cervical spine disability is related to service.  As 
such, the preponderance of the evidence is against service 
connection for a cervical spine disability.

III.  Entitlement to Service Connection for a Heart 
Disability

Initially, the Board finds that the veteran has submitted a 
well-grounded claim for service connection for a heart 
disability.  A review of the record indicates that the 
veteran's claim is plausible and that all relevant facts have 
been properly developed.

The veterans service medical records demonstrate that he 
complained of chest pains and difficulty breathing in June 
1971.  X-rays were within normal limits and no heart disorder 
was diagnosed.  A Lipid Evaluation Report, dated in April 
1982, demonstrates that the veteran had elevated levels of 
total cholesterol, triglycerides, very low density 
lipoprotein (VLDL) cholesterol and low-density lipoprotein 
(LDL) cholesterol.  An electrocardiographic record, dated in 
March 1986, demonstrates normal sinus rhythm and heart rate 
of 72, with sinus arrhythmia.  It was noted that he had a 
normal electrocardiogram.  On the Report of Medical History, 
dated in March 1986, the veteran noted that he had had no 
heart trouble and no high or low blood pressure.  The 
physical examination at that time demonstrated a normal 
heart, a cholesterol level of 276, pulse of 80, and blood 
pressure of 114/84.  Chest x-ray results were noted to be 
within normal limits, as were the results of an 
electrocardiogram.

A VA examination in August 1986 demonstrates that the 
veterans blood pressure was 110/82 and pulse was 80.  The 
veteran appeared to be in excellent health and in no 
distress.  His chest and heart were unremarkable with no 
abnormalities found.

A private treatment record from Dwayne A. Schmidt, M. D., 
dated November 7, 1995, demonstrates that the veteran had two 
clogged arteries and had suffered a myocardial infarction in 
July 1995.  There was no notation as to the etiology of the 
veterans heart problems.

The evidence does not support service connection for heart 
disease.  Although the service medical records demonstrate 
that the veteran had elevated cholesterol levels, 
which is a risk factor in developing coronary heart disease, 
the service medical records are negative for manifestations 
of that disease.  The service medical records are negative 
for abnormal chest x-rays, abnormal electrocardiogram, or 
high blood pressure.  In addition, the evidence of heart 
problems many years after service do not relate those 
problems to an injury or disease incurred in or aggravated by 
service.  Therefore, the evidence does not support service 
connection for heart disease on a direct basis.  In addition, 
the evidence does not support service connection for heart 
disease on a presumptive basis as it was not shown to a 
compensable degree within one year of separation from 
service.  The earliest evidence of record of a heart disorder 
appears to be the records from Dr. Schmidt noting that the 
veteran had clogged arteries and a myocardial infarction in 
July 1995, many years after the veterans last period of 
active duty.  Accordingly, the claim for entitlement to 
service connection for a chronic heart disability is denied.

IV.  Entitlement to a Compensable Rating for Hearing Loss in 
the Left Ear

As a preliminary matter, the Board finds that the veteran's 
claim for a compensable evaluation for the service-connected 
hearing loss disability in the left ear is plausible and 
capable of substantiation, and thus well grounded within the 
meaning of 38 U.S.C.A. § 5107(a).  See Proscelle v. 
Derwinski, 2 Vet. App. 629 (1992) (a claim of entitlement to 
an increased evaluation of a service-connected disability 
generally is a well-grounded claim).  When a veteran submits 
a well-grounded claim, VA must assist him in developing facts 
pertinent to that claim.  38 U.S.C.A. § 5107(a).  The Board 
is satisfied that all relevant evidence has been obtained 
regarding the veteran's claim for an increased evaluation and 
that no further assistance to the veteran with respect to 
this claim is required to comply with 38 U.S.C.A. § 5107(a).

On VA audiology examination in February 1996, pure tone 
thresholds in the left ear were 20 decibels at 1000 Hertz, 15 
decibels at 2000 Hertz, 30 decibels at 3000 Hertz, and 40 
decibels at 4000 Hertz.  The average pure tone decibel loss 
was 26 decibels.  Speech discrimination ability was 96 
percent in the left ear.   

A VA audiology examination report dated in February 1997 
demonstrates that, in the left ear, the veteran had a 20 
decibel loss at 1000 Hertz, a 20 decibel loss at 2000 Hertz, 
a 35 decibel loss at 3000 Hertz, and a 45 decibel loss at 
4000 Hertz.  Therefore, the average puretone decibel loss was 
30 decibels.  In addition, speech discrimination in the left 
ear was 96 percent.  

The veterans left ear hearing loss is shown to be at level 
I.  38 C.F.R. § 4.87, Table VI (1998).  Because the hearing 
loss in the right ear is not a service-connected disability, 
it is considered normal for purposes of rating the service-
connected hearing loss disability in the left ear.  See 
VAOPGCPREC 32-97 (Aug. 29, 1997).  Accordingly, the right ear 
is considered to be a level I hearing (0 average puretone 
decibel loss and 100 percent speech discrimination).  With a 
level I hearing impairment in the left ear and a level I 
hearing impairment in the right ear, a noncompensable rating 
is assigned.  38 C.F.R. § 4.87, Table VII, Diagnostic Code 
6100.  Accordingly, the evidence does not support a 
compensable rating for the veterans service-connected 
hearing loss in the left ear.

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule in evaluating the service-connected hearing 
loss disability of the left ear.


ORDER

The claim of entitlement to service connection for tinnitus 
is granted.

The claim of entitlement to service connection for a neck 
disability, diagnosed as degenerative disc disease of C6-C7, 
is denied.

The claim of entitlement to service connection for a heart 
disability is denied.

The claim of entitlement to a compensable rating for hearing 
loss of the left ear is denied.


REMAND

Additional development is necessary with regard to the issue 
of entitlement to service connection for carpal tunnel 
syndrome.  The service medical records, although negative for 
a diagnosis of carpal tunnel syndrome, demonstrate that the 
veteran complained of loss of sensation and numbness in his 
arms, hands and fingers.  The disorder was diagnosed as 
cervical radiculitis and ulnar neuropathy.  Several years 
after service, the veteran was diagnosed as suffering from 
carpal tunnel syndrome and a medical opinion is necessary as 
to whether any of the symptoms in service, noted above, 
constitute early manifestations of carpal tunnel syndrome.  

Further development is also necessary with regard to the 
issue of entitlement to an increased rating for bursitis of 
the right shoulder.  At the most recent VA examination in 
March 1996, the examiner noted that there was no tenderness 
of the right shoulder and also noted the various ranges of 
motion.  However, the examination is incomplete for several 
reasons.  It is unclear whether the examiner reviewed the 
veterans claims file prior to examining him.  In addition, 
it was not specifically noted whether there was or was not 
pain on motion.  Moreover, the examiner did not discuss 
whether the veteran had weakened movement, excess 
fatigability, incoordination, impaired ability to execute 
skilled movements smoothly, or swelling, deformity or atrophy 
of disuse.  Therefore, another orthopedic examination of the 
veterans right shoulder is necessary.

On remand, the RO must also consider the applicability of 
38 C.F.R. §§ 4.40, 4.45 (1998).  In evaluating the disability 
ratings of the musculoskeletal system, functional loss must 
be considered.  The functional loss . . . may be due to 
pain, supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part 
which becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (1997).  If the disability 
involves a joint, consideration must be given to whether 
there is less movement than normal, more movement than 
normal, weakened movement, excess fatigability, 
incoordination, and pain on movement, swelling, deformity or 
atrophy of disuse.  38 C.F.R. § 4.45 (1997).  In DeLuca v. 
Brown, 8 Vet. App. 202, 206 (1995), the United States Court 
of Veterans Appeals (Court) held that a rating determination 
under a diagnostic code which provides for a rating solely on 
the basis of loss of range of motion, should be portrayed 
in terms of the degree of additional range-of-motion loss 
due to pain on use or during flareups. 

In addition, when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran is entitled to service 
connection and compensation for the degree of disability over 
and above the degree of disability existing prior to the 
aggravation.  Allen v. Brown, 7 Vet. App. 439 (1995).  
Therefore, on remand, the RO should consider whether the 
veterans carpal tunnel syndrome is aggravated by the 
service-connected right shoulder disability.


Accordingly, the case is REMANDED to the RO for the following 
action:

1.  The RO should contact the veteran and 
request that he identify any additional 
VA or private treatment he has received 
for his carpal tunnel syndrome and his 
right shoulder disability.  The RO should 
take the appropriate steps to obtain 
copies of the evidence identified by the 
veteran and associate it with his claims 
file.

2.  After the above development has been 
completed, to the extent possible, the RO 
should make arrangements for the veteran 
to be scheduled for a neurology 
examination, by a VA or fee-basis 
physician, to examine the veterans 
carpal tunnel syndrome.  The veterans 
claims file must be made available to the 
examiner to review prior to examining the 
veteran.  The examination report should 
reflect whether such a review of the 
claims file was made.  All necessary 
tests and studies should be performed.  
The examiner should be requested to 
provide an opinion as to the etiology of 
the veterans carpal tunnel syndrome, and 
to note whether there were manifestations 
of it demonstrated in the veterans 
service medical records.  In addition, 
the examiner should note whether the 
veterans service-connected bursitis of 
the right shoulder aggravates the carpal 
tunnel syndrome.

3.  The RO should make arrangements for 
the veteran to be scheduled for an 
orthopedic examination, by a VA or fee-
basis physician, to examine the veterans 
right shoulder.  The veterans claims 
file must be made available to the 
examiner to review prior to examining the 
veteran.  The examination report should 
reflect whether such a review of the 
claims file was made.  All necessary 
tests and studies should be performed.  
The examiner should be requested to note 
whether the veterans right shoulder is 
painful to touch and/or painful with 
motion.  The examiner should measure the 
range of motion of the veterans right 
shoulder and note in the examination 
report the specific degrees of range of 
motion, even if the examiner finds that 
the range of motion is normal or 
full.  The examiner should also be 
requested to note whether there are any 
complaints or signs of pain by the 
veteran when undertaking the various 
motions.  The examiner should be 
requested to render an opinion as to 
whether pain significantly limits 
functional ability during flare-ups or 
with extended use.  The examiner should 
indicate whether the right shoulder joint 
exhibits weakened movement, excess 
fatigability, or incoordination.  In 
addition, the examiner should be 
requested to identify the limitation of 
activity imposed by the right shoulder 
disability, with a full description of 
the effects of the disability upon the 
veterans ordinary activity.

4.  Once the above development has been 
completed, to the extent possible, the RO 
should again review the record.  The RO 
should consider the applicability of 
38 C.F.R. §§ 4.40, 4.45, and the caselaw 
set forth in DeLuca and Allen.  If the 
benefits sought on appeal remain denied, 
the veteran and any representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  However, if he has additional 
information or evidence concerning the treatment of his 
carpal tunnel syndrome and the service-connected right 
shoulder disorder, he should submit that information to the 
RO as soon as possible to help expedite his appeal.




		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans Appeals.  Appellate rights do not 
attach to those issues addressed in the remand portion of the 
Boards decision, because a remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1997).
- 2 -
